Russell, C. J.
The ease was tried in a city court, and, after verdict for the plaintiff, it was taken by certiorari to the superior court. In the petition for certiorari error is assigned upon the overruling of a demurrer. to the plaintiff’s petition, and upon the overruling of a motion for a new trial. It does not appear wherein the court erred in overruling the demurrer, and since there was evidence amply supporting the verdict for the plaintiff, the judge of the superior court did not err in overruling the certiorari. Judgment affirmed.